UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-156594 AMAROK RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0599925 (State of incorporation) (I.R.S. Employer Identification No.) 30021 Tomas Street, Suite 300 Rancho Santa Margarita, CA92688 (Address of principal executive offices) (949) 682-7889 (Registrant’s telephone number) with a copy to: Zouvas Law Group, P.C. 2368 Second Avenue San Diego, CA92101 Telephone (619) 688-1116 Facsimile (619) 688-1715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No As of April 30, 2012, there were 79,025,760 shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 AMAROK RESOURCES, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. [REMOVED AND RESERVED] 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 20 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Amarok Resources, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "AMOK" refers to Amarok Resources, Inc. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INDEX Unaudited Condensed Balance Sheet as of April 30, 2012 and Audited Condensed Balance Sheet as of October 31, 2011. F-1 Unaudited Condensed Statement of Operations for the Six Months Ended April 30, 2012 and 2011 and for the Three Months Ended April 30, 2012 and 2011, and February 1, 2010 through April 30, 2012. F-2 Unaudited Condensed Statement of Cash Flows for the Six Months Ended April 30, 2012 and 2011 and February 1, 2010 through April 30, 2012. F-3 Notes to CondensedFinancial Statements F-4 Page - 3 Amarok Resources, Inc. (An Exploration Stage Company) Balance Sheets April 30, October 31, Unaudited Assets Current assets Cash and cash equivalents $ $ Prepaid expenses Security deposit Mining properties Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accounts payable - related parties Stockholders' equity Common stock, 175,000,000 shares authorized, $0.001 par value, 79,025,760 shares issued and outstanding at April 30, 2012 and 78,386,360 shares issued and outstanding at October 31, 2011 Additional paid-in capital (deficit) Accumulated deficit ) ) Deficit accumulated during the exploratory stage ) ) Total liabilities and stockholders' equity $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F - 1 Amarok Resources, Inc. (An Exploration Stage Company) Statements of Operations (Unaudited) From February 1, 2010 through For the Three Months Ended For the Six Months Ended April 30, 2012 April 30, April 30, (Exploratory Stage) Revenue $
